 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7    UNITED STATES OF AMERICA, et al.,                 CASE NO. C70-9213RSM

 8                                  Plaintiffs,         SUB-PROCEEDING NO. 17-03

 9            v.                                        ORDER

10    STATE OF WASHINGTON, et al.,

11                                  Defendants.

12

13           This matter is before the Court following the parties’ submission of proposed scheduling

14   orders. Dkts. #121 and #122. A scheduling conference was previously set for September 26,

15   2019. Considering the parties’ submissions, the Court does not find that a scheduling conference

16   is warranted to address the minor disagreements between counsel. The Court will strike the

17   scheduling conference and set a case schedule below.

18           Stillaguamish also filed a motion requesting that the Court not consider certain material

19   contained in the proposed schedule of the opposing tribes. Dkt. #123. As the Court does not

20   need to consider the disputed information to resolve the issues before the Court, that motion is

21   moot.

22           Accordingly, and having reviewed the record, the Court finds and ORDERS:

23      1. The Court STRIKES the September 26, 2019 scheduling conference.

24      2. The Stillaguamish Tribe of Indians’ Motion for Miscellaneous Relief re: Responding


     ORDER – 1
 1          Tribes’ Response to Court’s August 14 Direction: [Proposed] Order Setting Pre-Trial

 2          Schedule, Trial Date, and Related Dates (Dkt. #123) is DENIED as moot.

 3      3. The Court SETS the following case schedule:

 4
              TRIAL DATE:                                              March 29, 2021
 5            Length of Trial:                                         10 days
 6            Stillaguamish to identify expert:                        September 30, 2019
 7            Deadline to join additional parties or for parties       October 3, 2019
                 to file a Notice of Participation in this
 8               subproceeding:

 9            Deadline to file motion to amend pleadings:              October 17, 2019

10            Stillaguamish to disclose expert testimony and           February 3, 2020
                  reports under FRCP 26(a)(2):
11
              Deadline to disclose rebuttal expert testimony           June 1, 2020
12               and reports under FRCP 26(a)(2):

13            Deadline for completion of all discovery:                August 31, 2020

14            Deadline for filing motions related to discovery:        September 24, 2020

15            Deadline for filing dispositive motions and              October 29, 2020
                 motions challenging expert witness
16               testimony:

17            Stillaguamish to serve pre-trial statement:              January 11, 2021

18            Responding parties serve pre-trial statement:            February 8, 2021

19            Deadline for filing motions in limine:                   February 18, 2021

              Agreed pretrial order due:                               March 17, 2021
20
              Pretrial conference                                      To be set
21
              Trial briefs and trial exhibits due:                     March 24, 2021
22

23          All other dates are specified in the Local Civil Rules. If any of the dates identified in this

24   Order or the Local Civil Rules fall on a weekend or federal holiday, the act or event shall be


     ORDER – 2
 1   performed on the next business day. These are firm dates that can be changed only by order of

 2   the Court, not by agreement of counsel or the parties. The Court will alter these dates only upon

 3   good cause shown. Failure to complete discovery within the time allowed is not recognized as

 4   good cause.

 5          If the trial date assigned to this matter creates an irreconcilable conflict, counsel must

 6   notify the Deputy Clerk, Lowell Williams or Laurie Cuaresma by telephone at (206) 370−8521

 7   within 10 days of the date of this Order and must set forth the exact nature of the conflict. A

 8   failure to do so will be deemed a waiver. Counsel must be prepared to begin trial on the date

 9   scheduled, but it should be understood that trial may have to await completion of other cases.

10              ALTERATIONS TO ELECTRONIC FILING PROCEDURES

11          As of June 1, 2004, counsel are required to electronically file all documents with
12   the court. Pro se litigants may file either electronically or in paper form. Information and
13
     procedures for electronic filing can be found on the Western District of Washington’s
14
     website at https://www.wawd.uscourts.gov.
15
            The following alterations to the Electronic Filing Procedures apply in all cases
16
     pending before Judge Martinez:
17
         Section III, Paragraph F: When the aggregate submittal to the Court (i.e., the
18
            motion, any declarations and exhibits, the proposed order, and the certification of
19

20          service) exceeds 50 pages in length, a paper copy of the documents (3−hole punch,

21          with dividers, banded or clipped as needed. No binders.) must be delivered to the

22          Clerk’s Office by 10:30 a.m. the day after the filing. The chambers copy must be

23          clearly marked with the words “Courtesy Copy of Electronic Filing for
24          Chambers.”

     ORDER – 3
 1           Section III, Paragraph L: Unless the proposed order is stipulated, agreed, or

 2            otherwise uncontested, the parties need not email a copy of the order to the judge’s
 3            orders email address.
 4
                                         PRIVACY POLICY
 5
              Pursuant to the General Order of the Court regarding Public Access to Electronic
 6
     Case Files (filed May 29, 2003), parties are to redact the following information from
 7
     documents and exhibits before they are filed with the court:
 8
           Dates of Birth − redact to the year of birth
 9

10
           Names of Minor Children − redact to the initials

11           Social Security Numbers and Taxpayer−Identification Numbers – redact in their

12            entirety

13         Financial Accounting Information − redact to the last four digits

14         Passport Numbers and Drivers License Numbers − redact in their entirety
15

16
            The General Order was issued pursuant to the official policy on privacy adopted
17
     by the Judicial Conference of the United States and can be found on the court’s website
18
     at https://www.wawd.uscourts.gov/docs. All documents filed in the above−captioned
19
     matter must comply with the Privacy Policy and the General Order.
20
                                          COOPERATION
21
              As required by LCR 37(a), all discovery matters are to be resolved by agreement
22

23   if possible. Counsel are further directed to cooperate in preparing the final Pretrial Order

24   in the format required by LCR 16.1, except as ordered below.

     ORDER – 4
 1                                         EXHIBITS

 2         The original and one copy of the trial exhibits are to be delivered to chambers
 3   seven days before the trial date. Each exhibit shall be clearly marked. Exhibit tags are
 4
     available in the Clerk’s Office. The Court hereby alters the LCR 16.1 procedure for
 5
     numbering exhibits:
 6
           Plaintiff’s exhibits shall be numbered consecutively beginning with the
 7
           number “1” (one). Defendant’s exhibits shall be numbered consecutively
 8
           beginning with “A−1” (one). Duplicate documents shall not be listed twice.
 9
           Once a party has identified an exhibit in the Pretrial Order, any party may
10

11
           use it. Each set of exhibits shall be submitted in a three−ring binder with

12         appropriately numbered tabs.

13                                      SETTLEMENT

14         Should this case settle, counsel shall immediately notify Lowell Williams or

15   Laurie Cuaresma, at (206) 370−8521. Pursuant to LCR 3(b), an attorney who fails to give
16   the courtroom deputy prompt notice of settlement may be subject to such sanctions or
17
     discipline as the Court deems appropriate.
18
           Dated this 24 day of September 2019.
19

20

21
                                              A
                                              RICARDO S. MARTINEZ
22                                            CHIEF UNITED STATES DISTRICT JUDGE

23

24

     ORDER – 5
